Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Applicant's amendment, filed 03/23/2022 is acknowledged.


1. Claims 1, 4, 7, 13,14,17,19-32, 34-39  are pending. 

Claims 1, 4, 7, 13,14, 17,19-32, 34-39  read on a method for expanding T cells  are under consideration in the instant application.



The following new ground of rejections is necessitated by the amendment filed on 03/23/2022 


2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








3. Claim(s)  1, 4, 7, 13,14,17,19-32, 34-39  stand rejected under 35 U.S.C. 102 (a) (1)/(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  US Patent Application 20170216356 or US Patent Application 20200407681 or US Patent Application 20200085929 or US Patent Application 20210268083 in view of newly cited US Patent Application 20210106655, US Patent Application 20180326032 and US Patent Application 20180333434  .


Applicants argument filed on 03/23/2022 have been fully considered but have not been found convincing

 Applicant asserts that as amended claims 1, 4, 7, 13,14,17,19-32, 34-39  now recited that T cells are culturing in the culture medium without exogenously added IL-2 or IL-7. None of the prior art references teaches or suggested culturing T cells without exogenously added IL-2.

 As initial matter, it has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

  Newly cited US Patent Application ‘655 teaches a method of expanding memory T cells comprising culturing said cells in the culture medium comprising only IL-15. US Patent Application ‘655 teaches that IL-15 alone can significantly stimulate proliferation of memory T cells. (  emphases added, see entire document paragraph 0006 in particular).

Newly cited US Patent Application ‘032 teaches a method of expanding genetically modified memory T cells in the culture medium comprising IL-15.( see entire document paragraphs 0042, 0057 and 0059 in particular).

Newly cited US Patent Application ‘434 teaches a method of expanding genetically modified memory T cells in the culture medium comprising IL-15. US Patent Application ‘434  that IL-15 provided anti-apoptotic activity with a consistent effect in promoting the proliferation of naïve and memory T. US Patent Application ‘434 teaches that T cells can be cultured in the culture medium in the absence of IL-2 or IL-7 (  emphases added see entire document paragraphs 0003, 0005 and 0077 in particular). 

Moreover, the instant Specification clearly stated that T cells can be expanded in vitro in the culture medium with or without exogenously added IL-2 and or IL-7 ( see the Instant Specification, paragraphs 8-11)

Thus, it is the Examiner’s position that it would be conventional and within the skill of the art to  determine an optimal culturing medium with or without IL2 and/or IL-7 for expanding memory T cells. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.



    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


US Patent Application ‘356 teaches a method of expanding T cells comprising culturing said cells for at least 5 days in the culture medium comprising IL-15. US Patent Application ‘356 teaches that said culture medium might also comprise IL-2, IL-7 and IL-21. US Patent Application ‘356 teaches that prior to expanding T cells are culturing in the culture medium comprising anti-CD3 and anti-CD28 antibody ( see entire document, paragraphs 0104 0240 and claims in particular).

US Patent Application ‘681 teaches a method of expanding T cells including CD45RA+ comprising culturing said cells for at least 5 days in the culture medium comprising IL-15. US Patent Application ‘681 teaches that said culture medium might also comprise IL-2, IL-7 and IL-21. US Patent Application ‘681 teaches that prior to expanding T cells are culturing in the culture medium comprising anti-CD3 and anti-CD28 antibody ( see entire document, paragraphs  0012, 0018, 0052, 0057 in particular).


US Patent Application ‘929  teaches a method of expanding T cells , comprising culturing said cells for at least 5 days in the culture medium comprising IL-15. US Patent Application ‘681 teaches that said culture medium can also comprise IL-2, IL-7 and IL-21. US Patent Application ‘681 teaches that prior to expanding T cells are culturing in the culture medium comprising anti-CD3 and anti-CD28 antibody ( see entire document, paragraphs  0081,  0123 in particular).

US Patent Application ‘083   teaches a method of expanding T cells , comprising culturing said cells for at least 5 days in the culture medium comprising IL-15. US Patent Application ‘681 teaches that said culture medium can also comprise IL-2, IL-7 and IL-21. US Patent Application ‘681 teaches that prior to expanding T cells are culturing in the culture medium comprising anti-CD3 and anti-CD28 antibody ( see entire document, paragraphs  0017, 0132, 0133, 0135 in particular).


Claims  8, 13, 14,17,19-32, 34-39  are  included because it would be conventional and within the skill of the art to : (i)  determine the presence/absence and   effective amount of each individual cytokine in the culture medium ; or (ii) determine the optimum means of isolating T cells. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.



    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

Therefor,  the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 

4. No claim is allowed.

5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644